DETAILED ACTION
Status of Claims
Claims 12-17 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2019 and 09/21/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (U.S. 2013/0090530) in view of Iida et al. (U.S. 2016/0360947).
With respect to claim 12, Ramamurthy et al. teaches a method for automated calibration of an endoscope (para [0211]) of a surgical robotic system, comprising:
moving the endoscope (1605);
receiving movement information describing motion of the endoscope (1610);
generating a calibration parameter (1615); and
storing the calibration parameter in association with the endoscope (1620).
However, Ramamurthy et al. does not teach the calibration is performed with respect to the surgical robotic system.
With respect to claim 12, Iida et al. teaches a method for automated calibration of a surgical robotic system, comprising: 
providing a command to move a tool using the surgical robotic system (ST202); 
receiving movement information describing motion of the tool in response at least to the command (degree of drive of the motor…is detected para [0080]); 
receiving a plurality of images captured by an image sensor coupled to a tip of an endoscope during the motion of the tool in response at least to the command (para [0087]); 
generating a first set of calibration parameters by performing image registration using the plurality of images (para [0087]-[0088]).
generating a second set of calibration parameters by performing calibration curve fitting using the movement information (para [0069]-[0071]); and 
storing the calibration parameters in association with the tool (ST103).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the calibration of Ramamurthy et al. to perform appropriate calibration when the endoscope is guided to a treatment target part (para [0089] of Iida et al.
With respect to claim 15, Iida et al. teaches the movement information includes at least: a first segment describing motion of the endoscope in a forward direction along an axis; and a second segment describing motion of the endoscope in a backward direction along the axis (para [0080]).
With respect to claim 17, Ramamurthy et al. teaches storing a unique identifier of the endoscope associated with the calibration parameters in a database storing information based on multiple endoscopes (para [0118] for example).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (U.S. 2013/0090530) in view of Iida et al. (U.S. 2016/0360947) as applied to claim 12 above and further in view of Tojo et al. (U.S. 2014/0222214).
Ramamurthy et al. in view of Iida et al. teaches a method for automated calibration as set forth above.  However, Ramamurthy et al. in view of Iida et al. does not teach 
With respect to claim 16, Tojo et al. teaches performing calibration curve fitting using movement information comprising: 
generating a slope by averaging a first rate of change of position of the endoscope based on the first segment and a second rate of change of position of the endoscope based on the second segment; 
generating a hysteresis by determining a difference between the first segment and the second segment; and 
wherein the set of calibration parameters includes the slope and the hysteresis (FIG. 10, 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the calibration curve fitting as taught by Tojo et al. with the method of Ramamurthy et al. in view of Iida et al. in order to provide a bending operation system in which accurate operation assist information can be calculated (para [0009] of Tojo et al.).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795